Citation Nr: 0109166	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating greater than 30 percent for anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1999, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a rating greater than 30 percent for anxiety 
disorder.  The veteran subsequently perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran has an anxiety disorder which is manifested 
by a euthymic mood, a congruent affect, organized thought 
processes, a lack of suicidal or homicidal ideations, no 
delusions, no hallucinations, no impairment of short and long 
term memory, slightly deficient attention and concentration, 
slow speech, logical and goal driven thought process, fairly 
intact abstract reasoning, superficial insight, adequate 
judgment, and social isolation.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for anxiety 
disorder have not been met.  38 U.S.C. § 1155 (West 1991);  
38 C.F.R. § 4.130 (2000), Diagnostic Code 9440.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantially complete the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  
In the present case it appears as if the duty to assist has 
been satisfied.  The appellant has not identified any 
evidence that is not of record which must be obtained to 
decide the claim.  The appellant has been provided a current 
VA examination addressing his anxiety disorder.  Further, he 
has been provided notice of what he needs to submit to 
substantiate his claim in the statements of the case.  
Accordingly, a remand back to the RO for compliance with the 
new duty to assist requirements is not necessary, and the 
appellant is not prejudiced by the Board's decision not to do 
so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO granted the veteran's claim of entitlement to service 
connection for anxiety reaction in a January 1954 decision, 
awarding the veteran a noncompensable rating as of December 
9, 1952.  In June 1987 the RO increased the evaluation of the 
veteran's anxiety reaction to 30 percent disabling, effective 
May 26, 1986, the date that medical evidence first merited an 
increase.  In January 1995 the RO denied the veteran's claim 
for a schedular increase, finding that the evidence did not 
warrant a 50 percent evaluation for the veteran's anxiety 
reaction.  The veteran sought another schedular increase in 
May 1999, which was denied by the RO in a July 1999 rating 
decision.  The veteran's perfected appeal of that decision is 
currently before the Board.

The veteran contends that his anxiety disorder has increased 
in severity.  Specifically, he contends that he has severe 
difficulty in establishing and maintaining effective work and 
social relationships, is socially isolated, becomes upset and 
nervous easily, constantly worries about things, is 
continually depressed, and has difficulty sleeping.  He 
asserts that these contentions warrant a higher rating. 

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

Turning to the merits of the appellant's claim, the appellant 
seeks a disability rating greater than 30 percent for his 
service-connected anxiety disorder.  Pursuant to VA's 
Schedule for Rating Disabilities, 38 C.F.R. §  4.130 (2000) 
(Schedule), the RO ascertained the severity of the veteran's 
anxiety disorder by application of the criteria set forth in 
Diagnostic Code 9400, governing generalized anxiety disorder.  
This provision requires application of the criteria set forth 
in Diagnostic Code 9440.  Under this provision, a disability 
rating of 50 percent is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

The evidence of record contains several VA outpatient 
treatment records regarding the veteran's anxiety disorder.  
Treatment notes from March 1998 to May 1999 indicate that the 
veteran switched medications several times during this 
period, having the most success using the drug Ativan to 
treat his anxiety disorder.  Generally during this time 
period his treatment notes indicate that he was alert and 
oriented, and had an anxious mood, a congruent affect, 
organized thought processes, denied any suicidal or homicidal 
ideations, and had no delusions or hallucinations.  

In July 1999, the veteran was given a VA medical examination.  
The examination report indicates that the veteran was fully 
oriented, and had a flat affect appropriate to his reported 
depressed mood.  The veteran reported feeling anxious much of 
the time.  The examination report noted that his attention 
and concentration were slightly deficient, and he had slow 
speech.  His short and long term memory were reported not 
impaired, and his thought process was logical and goal 
driven.  He had no hallucinations or delusions, and denied 
any suicidal or homicidal ideations.  His abstract reasoning 
was fairly intact, and he was described as having superficial 
insight and adequate judgment.  The veteran himself reported 
that he worried frequently, was chronically depressed, had a 
poor appetite, had difficulty sleeping, had low-self esteem, 
and kept himself socially isolated because of fear of other 
people's judgments of him because of his anxiety and 
depression.  During this VA examination, the veteran was 
assessed with a Global Assessment of Functioning (GAF) score 
of 62.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  A 
GAF of 62 is defined as "some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships." 

Additionally, the record contains treatments notes from an 
outpatient visit the veteran made to a VA medical center in 
December 1999.  The veteran was reported as doing fair on the 
drug Ativan, and having difficulty with back pain at this 
time.  He was described as alert and oriented, with a 
euthymic mood and congruent affect, and had organized thought 
processes.  He denied any suicidal or homicidal ideations, 
and had no delusions or hallucinations.  

Examination of the evidence in the record reveals that the 
veteran has depression disorder and also has difficulty in 
establishing and maintaining social relationships.  However, 
while these factors may mitigate in favor of an award of an 
increased rating, the Board finds that the evidence as a 
whole fails to establish that the veteran meets the criteria 
for a disability rating of 50 percent.  The veteran was 
described as having a flat affect during one exam, but 
described as having a congruent effect in all other exams.  
There is evidence in the record of slow speech, but not of 
circumstantial, circumlocutory, or stereotyped speech.  The 
record indicates that the veteran has not had any panic 
attacks, and also that there has been no impairment of his 
short or long term memory.  There is no indication that the 
veteran has difficulty understanding complex commands.  The 
veteran also has not been described as being impaired in 
regard to his judgment and abstract thinking.  Furthermore, 
his GAF indicates that he is generally functioning pretty 
well.  Accordingly, upon consideration of all of the evidence 
of record, the Board finds that the veteran's anxiety 
disorder more nearly approximates the criteria for a 30 
percent evaluation.  Consequently, the veteran's claim of 
entitlement to an increased rating for anxiety disorder is 
denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 30 percent for anxiety 
disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

